DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 13-15 are  objected to because of the following informalities: 
Claim 3 recites, “…communicated with each other.” There is lack of anteceding basis in the claims with respect to “each other.” Applicant is requested to amend the claim as following “…communicated with the specific wireless device.”
Claim 4 recites, “an estimation unit configured to estimate at least one of a distance between the detection apparatus and the wireless device and a direction of the wireless device relative to the detection apparatus…”  The claim is objected for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: signal’s RSSI (strength) or amplitude  and phase information is requested to determine the distance and direction. Per the Manual, it is Applicant’s and Examiner’s shared responsibility to establish the clear bounds of the claims, so the public can be put on notice with respect to the breath of the claimed invention. “During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)” See MPEP 2173.02. “Examiners are urged to carefully carry out their responsibilities to see that the application file contains a complete and See MPEP 2173.02. (III) (A). 35 USC 132 Notice: Incomplete or improper response can result in 35 USC 112(b) rejections. 
Claims 13-15 recite, “an apparatus which detects wireless devices” and refers “the apparatus” as “detection apparatus” throughout the claims. Applicant is requested to amend the claim and introduce “an apparatus” as “detection apparatus.”
Appropriate correction is required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawings fails to show following claimed elements “acquisition unit,” “determination unit,” “display control unit,” “setting unit,” “estimation unit”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are introduced: acquisition unit, wireless device,  detection apparatus, determination unit, display control unit, display unit, in claims 1 and 13, setting unit in claim 2, estimation unit in claim 4, display apparatus in claim 7, wireless device and detection apparatus, display unit, in claims 11, 12, 14, and 15.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim limitations in this application that use the word “unit” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claimed limitations “acquisition unit,” “determination unit,” “display control unit,” “display unit” in claims 1 and 13, “setting unit” in claim 2, “estimation unit” in claim 4, “display apparatus” in claim 7,  “display unit,” in claims 11, 12, 14, and 15, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification including the drawing, fails to even suggest whether these are hardware or software components. Examiner has no clue whether the claimed display unit is a printer or piece of printed paper. Specification provides no evidence that the display unit can be interpreted as a computer monitor.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claim 3 and 5, 6, 8-10 are rejected at least based on the virtue of their dependency. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-15 are directed to apparatus and method of determining a position of a wireless device by detection apparatus. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed steps could be met by: Claims 1-15 have following additional element “acquisition unit,” “wireless device,” “detection apparatus,” “determination unit,” “display control unit,” “display” in claims 1 and 13, “setting unit” in claim 2, “estimation unit” in claim 4, “display apparatus” in claim 7, “wireless device” and “detection apparatus” in claims 11, 12, 14, and 15. Claims 12 and 15 have the following additional elements: “CRM” and “computer.”
Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes, because claims 1-15 are directed to a process and machine. 
Can Analysis be streamlined? No, because when viewed claims 1-15, as a whole, the eligibility of the claim is not self-evident.
Step 2A Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes, because the claims 1-15 recite a judicial exception:
The claims 1-15 to fall into the “Mental Process’” category of abstract ideas defined by the courts and 2019 PEG Guidance. Specifically, the claims to fall into the following subcategories:
Concepts Relating To Organizing Or Analyzing Information In A Way That Can Be Performed Mentally Or Is Analogous To Human Mental Work: For Example, observing by a human position, distance and direction, of a wireless device relative to the user. User may need a pencil and paper to note the time/clock information using a stop watch. User can draw/plot and display the wireless device position information on a graph paper. In this case, any human can perform these steps without the need for any computing device where the instructions are provided to a user by a generic computer to perform the steps.















Step 2A Prong Two: Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the judicial exception into a practical application? No, because the claims do not recite any additional elements recited in the claim beyond the judicial exception, and those additional elements do not integrate the judicial exception into a practical application because: 
It is Examiner’s position that claims 1-15 comprise following additional elements: element “acquisition unit,” “wireless device,” “detection apparatus,” “determination unit,” “display control unit,” “display” “display apparatus,” “setting unit,” “estimation unit,” Vanda Memo.
Furthermore, the additional elements performs no meaningful improvement or meaningful limitation: including (i) improvement to computer or (ii) improvement a non-computer technology in the field of alerting pedestrian to move out of the way.
Step 2B: Does the claim recite additional elements that amount to “significantly more” than the judicial exception? No, because the claims do not recite additional elements that amount to “significantly more” than the judicial exception because:
It is Examiner’s position that claims 1-15 comprise following additional elements: “acquisition unit,” “wireless device,” “detection apparatus,” “determination unit,” “display control unit,” “display” “setting unit,” “estimation unit,” “CRM,” and “computer.” However, these elements are identified as generic components and do not amount to “significantly more” than an abstract idea. 
At best, the claimed subject matter requires the use of a generic “stop watch,” “pen” or “pencil,” “graph-paper,” “non-transitory computer-readable storage medium,” “computer,” which are shown in the prior art rejections of claim 1-15, below. Examiner has cited sections of Ryan-Medve, that teach these elements; therefore, these elements alone and in combination do not qualify as something “significantly more” than 1-11, 13, and 14, one may argue that claimed method would require no computer or processor whatsoever because disclosed circuitry performs no computing and merely display the position of the wireless device. The claimed steps are (i) routine and conventional in the field of alerting people to move away from an incoming object, and (ii) preempt every possible method of alerting people to move out of a vehicle.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2016/0370454 A1).
Consider claim 1, Ryan teaches an information processing apparatus (100) comprising: 
Ryan teaches, an acquisition unit (database/ datastore 126) configured to acquire identification information about a wireless device (106/112/118) detected by a detection apparatus (120/200) which detects wireless devices, (Ryan teaches, “Handheld reader 120 of FIG. 1 is the same as or similar to handheld reader 200.” See ¶ 0037. Ryan teaches, “the RF transceiver 208 receives RF signals including information from the transmitting device, and forwards the same to a logic controller 210 for extracting the information therefrom.” See ¶ 0040. Ryan teaches, “the RFID locator tags can be placed on each end of display equipment (e.g., a shelf). The SCP converts raw data into a database of positions and locations associated with each RFID inventory tag read by the handheld reader.” See ¶ 0023. Ryan teaches, “locations of the RFID locator tags in three dimensional space is stored in a data store 126, may be encoded n the unique locator ID, or may be stored in another location in the tag memory. This information can be stored in the data store 126 using a server 124 and/or a memory of the handheld reader.” See ¶ 0031.)

Ryan teaches, detection clock time information about a clock time (timestamp) at which the detection apparatus has detected the wireless device, (Ryan teaches, “Steps 614-616 involve: generating timestamps for each of the RFID tag reads performed in step 612; and determining RSSIs for the signals received from the RFID locator tags and/or RFID inventory tags.” See ¶ 0088) 
and 
Ryan teaches, movement amount information about a movement amount by which the detection apparatus has moved between an optional first clock time (At Tag 1121 read Time=t0) and an optional second clock time (At Tag 112N read Time=t1), (Ryan teaches, “[i]n next step 622, initial estimates are determined for the handheld reader's position, location and/or orientation within a three dimensional space at each of a plurality of RFID inventory tag read times. The initial estimates are determined by processing the inertial reference measurement data and timestamps. After completing step 622, method 600 continues with step 624 of FIG. 6B.” See ¶ 0090. Ryan teaches, “Each observation of an RFID inventory tag is modeled as a body having the position and orientation of the handheld reader's antenna at the time of the read in the reference frame. The observation bodies are linked together according to the time-ordered sequence of the reads and are constrained in position and orientation according to the estimate of the position and orientation between the consecutive reads.” See ¶ 0065.); 

Ryan teaches, a determination unit (210) configured to, with use of the movement amount information  (sequence of positions) and detection clock time information (i.e. detection timestamp) and identification information (ID) about each of a plurality of wireless devices, determine relative positions of the plurality of wireless devices (112/118),  (Ryan teaches, “The unique locator IDs are then used to obtain information specifying known locations of the RFID locator tags… information that specifies the known locations of the RFID locator tags in three dimensional space is stored in a data store 126, may be encoded n the unique locator ID, or may be stored in another location in the tag memory.” See ¶ 0031. Ryan teaches, “[d]ata from the AHR device's observations is used to derive an initial estimate of path (sequence of positions) and orientations of the handheld reader 120. The initial or corrected position of the handheld reader 120 can then be interpolated to know its position and orientation at each read of an RFID inventory tag 1121, . . . , 112N… The position of the RFID inventory tag 1121, . . . , 112N … may then be estimated based on the estimated position of the handheld reader 120 at the time of each read in combination with the data recorded with that observation of the RFID inventory tag 1121, . . . , 112N” See ¶ 0035.); 

Ryan teaches, a display control unit configured to cause a display unit to display information about the relative positions of the plurality of wireless devices determined by Ryan teaches the output devices 216 include a display on which graphics are displayed directing the user to a location that needs better scanning or to a location where a specific item is located. Also, maps may be presented to the user via the display.” See ¶ 0045.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiments of Ryan and use determine relative positions of the plurality of wireless devices 118, user “unique locator IDs are then used to obtain information specifying known locations of the RFID locator tags” 118 … and use ““[d]ata from the AHR device's observations is used to derive an initial estimate of path (sequence of positions) and orientations of the handheld reader 120.” Suggested by Ryan, ¶ 0031 and 0035, therefore precisely, determining the position of the tag 118. 

Consider claim 2, the information processing apparatus according to claim 1, further comprising a setting unit configured to set a reference position for the wireless device and the detection apparatus, (Ryan teaches, “performing operations by the RFID reader to read a plurality of RFID inventory tags one or more times; processing the inertial reference measurement data to determine at least an RFID reader position estimate at times of each read of said RFID inventory tags” See ¶ 0006.) wherein the determination unit determines pieces of positional information about the plurality of wireless devices with use of the relative positions of the plurality of wireless devices and the reference position set by the setting unit, Ryan teaches, “[d]ata from the AHR device's observations is used to derive an initial estimate of path (sequence of positions) and orientations of the handheld reader 120. The initial or corrected position of the handheld reader 120 can then be interpolated to know its position and orientation at each read of an RFID inventory tag 1121, . . . , 112N… The position of the RFID inventory tag 1121, . . . , 112N … may then be estimated based on the estimated position of the handheld reader 120 at the time of each read in combination with the data recorded with that observation of the RFID inventory tag 1121, . . . , 112N” See ¶ 0035.) and the display control unit causes the display unit to display the pieces of positional information, Ryan teaches the output devices 216 include a display on which graphics are displayed directing the user to a location that needs better scanning or to a location where a specific item is located. Also, maps may be presented to the user via the display.” See ¶ 0045.

Consider claim 3, the information processing apparatus according to claim 2, wherein the setting unit sets, as the reference position, a position at which a specific operation (reading the tag ID) has been performed on the detection apparatus or a position at which a specific wireless device serving as a reference and the detection apparatus have communicated with each other, Ryan teaches, “[d]ata from the AHR device's observations is used to derive an initial estimate of path (sequence of positions) and orientations of the handheld reader 120. The initial or corrected position of the handheld reader 120 can then be interpolated to know its position and orientation at each read of an RFID inventory tag 1121, . . . , 112N… The position of the RFID inventory tag 1121, . . . , 112N … may then be estimated based on the estimated position of the handheld reader 120 at the time of each read in combination with the data recorded with that observation of the RFID inventory tag 1121, . . . , 112N” See ¶ 0035.)

Consider claim 6, the information processing apparatus according to claim 1, wherein the display unit, which is caused by the display control unit to display the information, is included in the information processing apparatus, See Fig. 3, Ryan shows a display 354 is included in the server 300  (i.e. information processing apparatus). 

Consider claim 7, the information processing apparatus according to claim 1, wherein the display unit is included in a display apparatus different from the information processing apparatus, See Fig. 2, Ryan shows an output device 216 is included in the handheld reader (i.e. display apparatus different from the information processing apparatus). Ryan teaches, “[o]utput devices 216 generally provide a means for output information to a user of the handheld reader 200. For example, the output devices 216 include a display on which graphics are displayed directing the user to a location that needs better scanning or to a location where a specific item is located.” See ¶ 0045.).

Consider claim 8, the information processing apparatus according to claim 1, wherein the acquisition unit (database/ datastore 126) acquires the identification information, the detection clock time information, and the movement amount information from the detection apparatus, (Ryan teaches, “the RFID locator tags can be placed on each end of display equipment (e.g., a shelf). The SCP converts raw data into a database of positions and locations associated with each RFID inventory tag read by the handheld reader.” See ¶ 0023. Ryan teaches, “locations of the RFID locator tags in three dimensional space is stored in a data store 126, may be encoded n the unique locator ID, or may be stored in another location in the tag memory. This information can be stored in the data store 126 using a server 124 and/or a memory of the handheld reader.” See ¶ 0031.)

Consider claim 9, the information processing apparatus according to claim 1, wherein the detection apparatus is a radio-frequency identification (RFID) reader, the wireless device is an RFID tag, and the detection apparatus detects the wireless device using RFID, Ryan teaches “RFID locator tag 1061, . . . , 106X has a unique locator ID associated therewith. When the handheld reader 120 reads an RFID locator tag, it obtains the unique locator ID therefrom. The unique locator IDs are then used to obtain information specifying known locations of the RFID locator tags.” See ¶ 0031.

Consider claim 10, the information processing apparatus according to claim 1, wherein the detection apparatus detects the wireless device using an antenna capable of switching radiation directivities of radio waves, Ryan teaches, “the time, the decoded tag data, the Received Signal Strength Indicator (“RSSI”), the RF power, the RF frequency, antenna polarity, beam width, orientation, the position of the handheld reader, the position of the handheld reader's antenna are used to determine an estimate of the RFID tag's position). See ¶ 0035.” Ryan teaches “[e]ach RFID location tag is See ¶ 0082.

Consider claim 11, a display control method comprising: acquiring identification information about a wireless device detected by a detection apparatus which detects wireless devices, detection clock time information about a clock time at which the detection apparatus has detected the wireless device, and movement amount information about a movement amount by which the detection apparatus has moved between an optional first clock time and an optional second clock time; determining, with use of the movement amount information and detection clock time information and identification information about each of a plurality of wireless devices, relative positions of the plurality of wireless devices; and causing a display unit to display information about the determined relative positions of the plurality of wireless devices, See rejection of claim 1. 

Consider claim 12, a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a display control method comprising: acquiring identification information about a wireless device detected by a detection apparatus which detects wireless devices, detection clock time information about a clock time at which the detection apparatus has detected the wireless device, and movement amount information about a movement amount by which the detection apparatus has moved between an optional first clock time and an optional second clock time; determining,  See rejection of claim 1. 
With respect to, a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, Ryan teaches, “[t]he instructions 320 can also reside, completely or at least partially, within the memory 312 and/or within the CPU 306 during execution thereof by the server 300. The memory 312 and the CPU 306 also can constitute machine-readable media. The term “machine-readable media”, as used here, refers to a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions 320. The term “machine-readable media”, as used here, also refers to any medium that is capable of storing, encoding or carrying a set of instructions 320 for execution by the server 300 and that cause the server 300 to perform any one or more of the methodologies of the present disclosure.” See ¶ 0050.

Claims 4, 5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2016/0370454 A1) and further in view of Medve (US 2006/0164237 A1).
Consider claim 13, most limitation of claim 13 have been address in the rejection of claim 1, a determination unit configured to determine a relative position of the wireless device relative to the detection apparatus when an instruction for displaying Medve taches, “a method and system for locating a dependent by a guardian entity at a locality, by situating a RFID tag with the dependent and distributing about the locality a plurality of RFID reader devices capable of communicating with the RFID tag.” See ¶ 0008. “processor 70 responds to a command, for instance, to display location of the RFID tag 50, only if the command is validated by an authenticating system.” See ¶ 0031.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiments of Ryan and allow the user to input instructions to display the location of the RFID tags; thereby designed a user friendly interface. 

Consider claim 14, a display control method comprising: acquiring identification information about a wireless device detected by an apparatus which detects wireless devices, detection clock time information about a clock time at which the detection apparatus has detected the wireless device, movement amount information about a movement amount of the detection apparatus, and acquisition clock time information about a clock time at which the detection apparatus has acquired the movement amount information; determining, when an instruction for displaying positional information about the wireless device has been issued, (See rejection of claim 13) a relative position of the wireless device relative to the detection apparatus based on the identification information, the detection clock time information, the movement amount information, and the acquisition clock time information as acquired; and causing a display unit to (See rejection of claim 1).

Consider claim 15, A non-transitory computer-readable storage medium storing computer- executable instructions that, when executed by a computer, cause the computer to perform a display control method comprising: acquiring identification information about a wireless device detected by an apparatus which detects wireless devices, detection clock time information about a clock time at which the detection apparatus has detected the wireless device, movement amount information about a movement amount of the detection apparatus, and acquisition clock time information about a clock time at which the detection apparatus has acquired the movement amount information; determining, when an instruction for displaying positional information about the wireless device has been issued, (See rejection of claim 13), a relative position of the wireless device relative to the detection apparatus based on the identification information, the detection clock time information, the movement amount information, and the acquisition clock time information as acquired; and causing a display unit to display information about the determined relative position of the wireless device, (See rejection of claim 1).

Consider claim 4, the information processing apparatus according to claim 1, further comprising an estimation unit configured to estimate at least one of a distance between the detection apparatus and the wireless device and a direction of the wireless device relative to the detection apparatus, wherein the determination unit determines Ryan teaches, “[t]he angle 406 of the cone 400 is defined in inverse proportion to the RSSI recorded for the RFID inventory tag at that read with possible modification by the RFID reader antenna directional gain and/or tag directional sensitivity. Angle 406 is smaller when the RSSI is high, and larger when the RSSI is low. RSSI is affected by several factors: distance between the RFID reader and the tag; RFID reader transmit power; and orientation of the tag to the RFID reader antenna. For example, a nearby tag turned sideways to an RFID reader can respond with a lower RSSI than a more distant tag aligned broadside to the RFID reader. Colloquially, the broadside tag presents a larger area to the RFID reader antenna.” See ¶ 0055. Medve taches, “[d]epending on the RFID technology in use, the information derived from the tracking of the two tags can be quite sophisticated. The processor might be able to know the distance between the two tags to within a few feet. Also knowing the particular details of the locality 20, the processor might be able to react by activating the warning device 95, when the distance between the tags increases to an unacceptable level.” See ¶ 0052.

Consider claim 5, the information processing apparatus according to claim 1, wherein the display control unit updates the information, which the display unit is caused to display, each time the relative positions are changed, Medve taches,  “schemes exist to extract more detailed location information regarding a tag than just in which reading device's range of coverage it is, the processor's response could also be very precise, for instance something like: ‘the tag is about 75 feet from you, in the Of course, if the guardian entity on its way toward the dependent would need additional guidance, upon reentering the code she/he would receive updated information.” See ¶ 0037.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683